

Exhibit 10.1
 
 EXECUTION VERSION
 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
REGISTRATION RIGHTS AGREEMENT
 
Dated as of April 28, 2010
by and among
 
Wynn Las Vegas, LLC,
Wynn Las Vegas Capital Corp.,


the Guarantor Signatories Hereto
 
and
 
Deutsche Bank Securities Inc.
Banc of America Securities LLC
J.P. Morgan Securities Inc.



 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
 

--------------------------------------------------------------------------------

 

This Registration Rights Agreement (this “Agreement”) is made and entered into
as of April 28, 2010, by and among Wynn Las Vegas, LLC, a Nevada limited
liability company, Wynn Las Vegas Capital Corp., a Nevada corporation (each an
“Issuer” and collectively, the “Issuers”), the guarantors listed on the
signature pages hereto (the “Guarantors”) and Deutsche Bank Securities Inc.,
Banc of America Securities LLC and J.P. Morgan Securities Inc., as the dealer
managers (each a “Dealer Manager” and collectively, the “Dealer Managers”).  The
Issuers are exchanging on the date hereof, their outstanding 6 % First Mortgage
Notes due 2014 (the “2014 Notes”) for 7 % First Mortgage Notes due 2020 being
issued on the date hereof (the “Initial Notes”) pursuant to the Offering
Memorandum, dated as of March 26, 2010 and the Dealer Manager Agreement, dated
as of March 26, 2010, (the “Dealer Manager Agreement”), by and among the
Issuers, the Guarantors and the Dealer Managers.
 
In order to induce the holders to tender their 2014 Notes for the Initial Notes,
the Issuers and the Guarantors have agreed to provide the registration rights
set forth in this Agreement.  Capitalized terms used herein and not otherwise
defined shall have the meaning assigned to them in the indenture, dated as of
April 28, 2010 (the “Indenture”), among the Issuers, the Guarantors and U.S.
Bank National Association, as trustee (the “Trustee”).
 
The parties hereby agree as follows:
 
SECTION 1.      DEFINITIONS
 
As used in this Agreement, the following capitalized terms shall have the
following meanings:
 
Act:  The Securities Act of 1933, as amended, and the rules and regulations of
the Commission promulgated thereunder.
 
Affiliate:  As defined in Rule 144 of the Act.
 
Broker-Dealer:  Any broker or dealer registered under the Exchange Act.
 
Business Day:  Each Monday, Tuesday, Wednesday, Thursday and Friday that is not
a day on which banking institutions in New York, New York are authorized or
obligated by law, regulation or executive order to close.
 
Certificated Securities:  Definitive Notes, as defined in the Indenture.
 
Closing Date:  The date hereof.
 
Commission:  The Securities and Exchange Commission.
 
Consummate:  An Exchange Offer shall be deemed “Consummated” for purposes of
this Agreement upon the occurrence of (a) the effectiveness under the Act of the
Exchange Offer Registration Statement relating to the Initial Exchange Notes to
be issued in the Exchange Offer, (b) the maintenance of such Exchange Offer
Registration Statement continuously effective and the keeping of the Exchange
Offer open for a period not less than the period required pursuant to Section
3(b) hereof and (c) the delivery by the Issuers to the Registrar under the
Indenture of
 

 
 

--------------------------------------------------------------------------------

 

Initial Exchange Notes in the same aggregate principal amount as the aggregate
principal amount of Initial Notes validly tendered by Holders thereof pursuant
to the Exchange Offer.
 
Consummation Deadline:  As defined in Section 3(b) hereof.
 
Effectiveness Deadline:  The Exchange Offer Effectiveness Deadline and the Shelf
Effectiveness Deadline.
 
Exchange Act:  The Securities Exchange Act of 1934, as amended, and the rules
and regulations of the Commission promulgated thereunder.
 
Exchange Offer:  The exchange and issuance by the Issuers of a principal amount
of Initial Exchange Notes (which shall be registered pursuant to the Exchange
Offer Registration Statement) equal to the outstanding principal amount of
Initial Notes that are validly tendered and not withdrawn by such Holders in
connection with such exchange and issuance as required by the terms of this
Agreement.
 
Exchange Offer Effectiveness Deadline:  As defined in Section 3(a) hereof.
 
Exchange Offer Filing Deadline:  As defined in Section 3(a) hereof.
 
Exchange Offer Registration Statement:  The Registration Statement required to
be filed by the Issuers with the Commission pursuant to this Agreement relating
to the Exchange Offer, including the related Prospectus included therein, all
amendments and supplements thereto (including post-effective amendments) and all
exhibits and material incorporated by reference therein.
 
Filing Deadline:  The Exchange Offer Filing Deadline and the Shelf Filing
Deadline.
 
Holder:  As defined in Section 2 hereof.
 
Initial Exchange Notes:  The Issuers’ 7 % First Mortgage Notes due 2020 to be
issued pursuant to the Indenture either (i) in the Exchange Offer or (ii) as
contemplated by Section 6 hereof.
 
Inspectors:  As defined in Section 6(c)(vii) hereof.
 
Notes:  Collectively, the Initial Notes and the Initial Exchange Notes.
 
Person:  Any individual, corporation, partnership, joint venture, association,
joint-stock company, trust, unincorporated organization, limited liability
company or government or any agency or political subdivision thereof or other
entity.
 
Prospectus:  The prospectus included in a Registration Statement at the time
such Registration Statement is declared effective (including, without
limitation, a prospectus that discloses information previously omitted from a
prospectus filed as part of an effective Registration Statement in reliance upon
Rule 430A under the Act), as amended or supplemented by any prospectus
supplement and by all other amendments thereto, including post-effective
 

 
2

--------------------------------------------------------------------------------

 

amendments or free writing prospectus (as defined in Rule 405 under the Act),
and all material incorporated by reference into such Prospectus.
 
Recommencement Date:  As defined in Section 6(d) hereof.
 
Records:  As defined in Section 6(c)(vii) hereof.
 
Registration Default:  As defined in Section 5 hereof.
 
Registration Statement:  Any registration statement of the Issuers and the
Guarantors relating to (a) an offering of Initial Exchange Notes pursuant to the
Exchange Offer Registration Statement or (b) the registration for resale of
Transfer Restricted Securities pursuant to the Shelf Registration Statement, in
each case, (i) that is filed pursuant to the provisions of this Agreement and
(ii) including the Prospectus included therein, all amendments and supplements
thereto (including post-effective amendments) and all exhibits and material
incorporated by reference therein.
 
Regulation S:  Regulation S promulgated under the Act.
 
Rule 144:  Rule 144 promulgated under the Act.
 
Rule 415:  Rule 415 promulgated under the Act.
 
Shelf Effectiveness Deadline:  As defined in Section 4(a)(y) hereof.
 
Shelf Filing Deadline:  As defined in Section 4(a)(x) hereof.
 
Shelf Holder:  As defined in Section 4(a) hereof.
 
Shelf Registration Statement:  As defined in Section 4(a)(x) hereof.
 
Suspension Notice:  As defined in Section 6(d) hereof.
 
Suspension Period:  The period of time (a) that the Issuers may delay filing and
distributing (i) a post-effective amendment to (x) the Shelf Registration
Statement or (y) after the date on which the Exchange Offer is Consummated, the
Exchange Offer Registration Statement that is required to maintain its
effectiveness to permit resales of Initial Exchange Notes by Broker-Dealers as
contemplated by Section 3(c) below or (ii) a supplement to any related
Prospectus so that, as thereafter delivered to Holders or purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, if the Issuers determine reasonably and in
good faith that compliance with the disclosure obligations necessary to maintain
the effectiveness of such Registration Statement at such time would reasonably
be expected to have a material adverse effect on the Issuers or a pending
financing, acquisition, disposition, merger or other material corporate
transaction involving the Issuers or any of its subsidiaries or affiliates (it
being understood that, in the case of this clause (a), the Issuers shall be
required to use their commercially reasonable efforts to proceed in good faith
to amend such
 

 
3

--------------------------------------------------------------------------------

 

Registration Statement or supplement to such related Prospectus as soon as
practicable to describe such events or to otherwise cause such Registration
Statement to become effective and the related Prospectus to again be usable at
such time as so doing would not have such a material adverse effect), or (b)
when, at any time prior to the date which is one year from the effective date of
the Exchange Offer Registration Statement, (i) the Shelf Registration Statement
or (ii) after the date on which the Exchange Offer is Consummated, the Exchange
Offer Registration Statement that is required to remain effective to permit
resales of Initial Exchange Notes by Broker-Dealers as contemplated by Section
3(c) below, in each case, ceases to be effective or any related Prospectus is
not usable solely because the Issuers filed a post-effective amendment to any
such Registration Statement to include annual audited financial information with
respect to the Issuers and such post-effective amendment is not yet effective
and needs to be declared effective to permit Holders to use the related
Prospectus (it being understood that in the case of this clause (b), the Issuers
shall be required to use their commercially reasonable efforts to cause any such
post-effective amendment to become effective as soon as practicable); provided
that such Suspension Periods shall not occur for more than 45 consecutive days,
or more than 75 days in the aggregate; provided, further, that upon the
termination of such Suspension Period, the Issuers shall promptly advise each
Holder and purchaser and, if request by any such Person, confirm such advice in
writing that such Suspension Period has been terminated.
 
TIA:  The Trust Indenture Act of 1939 (15 U.S.C. Section 77aaa-77bbbb) as in
effect on the date of the Indenture.
 
Transfer Restricted Securities:  Each Initial Note, until the earliest to occur
of (i) the date on which such Initial Note is exchanged by a Person other than a
Broker-Dealer for an Initial Exchange Note in the Exchange Offer, (ii) following
the exchange by a Broker-Dealer in the Exchange Offer of an Initial Note for an
Initial Exchange Note, the date on which such Initial Exchange Note is sold to a
purchaser who receives from such Broker-Dealer on or prior to the date of such
sale a copy of the Prospectus contained in the Exchange Offer Registration
Statement, (iii) the date on which such Initial Note has been effectively
registered under the Act and disposed of in accordance with the Shelf
Registration Statement, or (iv) the date on which such Initial Note is
distributed to the public pursuant to Rule 144, provided that on or prior to the
date of such distribution either (x) the Exchange Offer has been Consummated or
(y) a Shelf Registration Statement has been declared effective by the
Commission.
 
SECTION 2.      HOLDERS
 
A Person is deemed to be a holder of Transfer Restricted Securities (each, a
“Holder”) whenever such Person owns Transfer Restricted Securities.
 
SECTION 3.      REGISTERED EXCHANGE OFFER
 
(a)           Unless the Exchange Offer shall not be permitted by applicable
federal law or Commission policy (after the procedures set forth in Section
6(a)(i) below have been complied with), the Issuers and the Guarantors shall (i)
cause the Exchange Offer Registration Statement to be filed with the Commission
on or prior to 210 days after the Closing Date (such applicable filing deadline,
the “Exchange Offer Filing Deadline”), (ii) use all commercially reasonable
efforts to cause such Exchange Offer Registration Statement to be declared
effective by the
 

 
4

--------------------------------------------------------------------------------

 

Commission on or prior to 300 days after the Closing Date (such 300th day being
the “Exchange Offer Effectiveness Deadline”), (iii) in connection with the
foregoing, (A) file all pre-effective amendments to such Exchange Offer
Registration Statement as may be necessary in order to cause it to become
effective, (B) file, if applicable, a post-effective amendment to such Exchange
Offer Registration Statement pursuant to Rule 430A under the Act and (C) use all
commercially reasonable efforts to cause all necessary filings, if any, in
connection with the registration and qualification of the Initial Exchange Notes
to be made under the Blue Sky laws of such jurisdictions as are necessary to
permit Consummation of the Exchange Offer, and (iv) upon the effectiveness of
such Exchange Offer Registration Statement, commence and Consummate the Exchange
Offer.  The Exchange Offer shall be on the appropriate form permitting (i)
registration of the Initial Exchange Notes to be offered in exchange for the
Initial Notes that are Transfer Restricted Securities and (ii) resales of
Initial Exchange Notes by Broker-Dealers that tendered Initial Notes into the
Exchange Offer that such Broker-Dealer acquired for its own account as a result
of market making activities or other trading activities (other than Initial
Notes acquired directly from the Issuers or any of their respective Affiliates)
as contemplated by Section 3(c) below.
 
(b)           The Issuers and the Guarantors shall use all commercially
reasonable efforts to cause the Exchange Offer Registration Statement to be
effective continuously, and shall keep the Exchange Offer open for a period of
not less than the minimum period required under applicable federal and state
securities laws to Consummate the Exchange Offer; provided, however, that in no
event shall such period be less than 20 Business Days.  The Issuers and the
Guarantors shall cause the Exchange Offer to comply with all applicable federal
and state securities laws.  No securities other than the Initial Exchange Notes
shall be included in the Exchange Offer Registration Statement.  The Issuers and
the Guarantors shall use all commercially reasonable efforts to cause the
Exchange Offer to be Consummated not later than the 30th Business Day after the
Exchange Offer Registration Statement is declared effective, or, if later, the
10th Business Day after the Exchange Offer expires (such applicable deadline
being the “Consummation Deadline”).
 
(c)           The Issuers shall include a “Plan of Distribution” section in the
Prospectus contained in the Exchange Offer Registration Statement and indicate
therein that any Broker-Dealer who holds Transfer Restricted Securities that
were acquired for the account of such Broker-Dealer as a result of market-making
activities or other trading activities (other than Initial Notes acquired
directly from the Issuers or any Affiliate of the Issuers), may exchange such
Transfer Restricted Securities pursuant to the Exchange Offer.  Such “Plan of
Distribution” section shall also contain all other information with respect to
such sales by such Broker-Dealers that the Commission may require in order to
permit such sales pursuant thereto, but such “Plan of Distribution” shall not
name any such Broker-Dealer or disclose the amount of Transfer Restricted
Securities held by any such Broker-Dealer, except to the extent required by the
Commission.
 
Because such Broker-Dealer may be deemed to be an “underwriter” within the
meaning of the Act and must, therefore, deliver a prospectus meeting the
requirements of the Act in connection with its initial sale of any Initial
Exchange Notes received by such Broker-Dealer in the Exchange Offer, the Issuers
and Guarantors shall permit the use of the Prospectus contained in the Exchange
Offer Registration Statement by such Broker-Dealer to satisfy such prospectus
 

 
5

--------------------------------------------------------------------------------

 

delivery requirement.  To the extent necessary to ensure that the Prospectus
contained in the Exchange Offer Registration Statement is available for sales of
Initial Exchange Notes by Broker-Dealers, the Issuers and the Guarantors agree
to use all commercially reasonable efforts to keep the Exchange Offer
Registration Statement continuously effective, supplemented, amended and current
as required by and subject to (i) the provisions of Section 6(a) and (c) hereof
and (ii) any applicable Suspension Period, and in conformity with the
requirements of this Agreement, the Act and the policies, rules and regulations
of the Commission as announced from time to time, for a period of 180 days from
the Consummation Deadline or such shorter period as will terminate when all
Transfer Restricted Securities covered by such Registration Statement have been
sold pursuant thereto; provided, however, that if the Exchange Offer
Registration Statement ceases to be effective during any Suspension Period, such
180-day period shall be extended by the number of days such Suspension Period is
in effect.  The Issuers and the Guarantors shall provide sufficient copies of
the latest version of such Prospectus to such Broker-Dealers, promptly upon
request, and in no event later than two Business Days after such request, at any
time during such period.
 
SECTION 4.      SHELF REGISTRATION
 
(a)           Shelf Registration.  If (i) the Exchange Offer is not permitted by
applicable law or Commission policy or (ii) any Holder of Transfer Restricted
Securities shall notify the Issuers within 20 Business Days following the
Consummation Deadline that (A) such Holder was prohibited by law or Commission
policy from participating in the Exchange Offer, (B) such Holder may not resell
the Initial Exchange Notes acquired by it in the Exchange Offer to the public
without delivering a prospectus and the Prospectus contained in the Exchange
Offer Registration Statement is not appropriate or available for such resales by
such Holder or (C) such Holder is a Broker-Dealer and holds Initial Notes
acquired directly from the Issuers or any of their respective Affiliates ((A)
all Holders in the case of clause (i) above and (B) each such Holder described
in clause (ii) above shall hereinafter be referred to as a “Shelf Holder”), then
the Issuers and the Guarantors shall use all commercially reasonable efforts to:
 
(x) cause to be filed, on or prior to 30 days after the earlier of (i) the date
on which the Issuers determine that the Exchange Offer Registration Statement
cannot be filed as a result of clause (a)(i) above and (ii) the date on which
the Issuers receive the notice specified in clause (a)(ii) above, provided,
however, that the Issuers and Guarantors shall not be required to file a Shelf
Registration Statement prior to the date that is 240 days following the Closing
Date (such applicable filing date, the “Shelf Filing Deadline”), a shelf
registration statement pursuant to Rule 415 (which may be an amendment to the
Exchange Offer Registration Statement, including the related Prospectus included
therein, all amendments and supplements thereto (including post-effective
amendments) and all exhibits and material incorporated by reference therein (the
“Shelf Registration Statement”)), relating to all Transfer Restricted
Securities, and
 
(y) cause such Shelf Registration Statement to become effective on or prior to
90 days after the Shelf Filing Deadline for the Shelf Registration Statement
(such 90th day the “Shelf Effectiveness Deadline”).
 

 
6

--------------------------------------------------------------------------------

 

If, after the Issuers and Guarantors have filed an Exchange Offer Registration
Statement that satisfies the requirements of Section 3(a) above, the Issuers and
Guarantors are required to file and make effective a Shelf Registration
Statement solely because the Exchange Offer is not permitted under applicable
federal law (i.e., clause (a)(i) above), then the filing of the Exchange Offer
Registration Statement shall be deemed to satisfy the requirements of clause (x)
above; provided that, in such event, the Issuers and Guarantors shall remain
obligated to meet the Shelf Effectiveness Deadline set forth in clause (y).
 
To the extent necessary to ensure that the Shelf Registration Statement is
available for sales of Transfer Restricted Securities by the Holders thereof
entitled to the benefit of this Section 4(a) and the other securities required
to be registered therein pursuant to Section 6(b)(ii) hereof, the Issuers and
the Guarantors shall use all commercially reasonable efforts to keep any Shelf
Registration Statement required by this Section 4(a) continuously effective,
supplemented, amended and current as required by and subject to (i) the
provisions of Sections 6(b) and (c) hereof and (ii) any applicable Suspension
Period, and in conformity with the requirements of this Agreement, the Act and
the policies, rules and regulations of the Commission as announced from time to
time, for a period of at least two years, or one year if such Shelf Registration
Statement is filed at the request of a Holder or Holders, (in each case, as such
time may be extended pursuant to Section 6(d) hereof) following the Closing
Date, or such shorter period as will terminate when all Transfer Restricted
Securities covered by such Shelf Registration Statement have been sold pursuant
thereto or when all Initial Notes cease to be Transfer Restricted Securities.
 
(b)           Provision by Holders of Certain Information in Connection with the
Shelf Registration Statement.  No Holder of Transfer Restricted Securities may
include any of its Transfer Restricted Securities in any Shelf Registration
Statement pursuant to this Agreement unless and until such Holder furnishes to
the Issuers in writing, within 15 Business Days after receipt of a request
therefor, the information required by Item 507 or 508 of Regulation S-K, as
applicable, of the Act or other information reasonably requested by the Issuers
and required by Regulation S-K of the Act in order to fulfill their obligations
hereunder for use in connection with any Shelf Registration Statement or
Prospectus or preliminary prospectus included therein.  No Holder of Transfer
Restricted Securities shall be entitled to liquidated damages pursuant to
Section 5 hereof unless and until such Holder shall have provided all such
information.  Each selling Holder agrees to promptly furnish additional
information as requested by the Commission or as required to be disclosed in
order to make the information previously furnished to the Issuers by such Holder
not materially misleading.
 
SECTION 5.      LIQUIDATED DAMAGES
 
If (a) any Registration Statement required by this Agreement is not filed with
the Commission on or prior to the applicable Filing Deadline, (b) any such
Registration Statement has not been declared effective by the Commission on or
prior to the applicable Effectiveness Deadline, (c) the Exchange Offer has not
been Consummated on or prior to the Consummation Deadline or (d) any
Registration Statement required by this Agreement is filed and declared
effective but shall thereafter cease to be effective or fail to be usable for
its intended purpose, except during any Suspension Period, without being
succeeded immediately by a post-effective amendment to such Registration
Statement or another Registration Statement that cures such failure and that is
itself declared effective immediately (each such event referred to in clauses
(a)
 

 
7

--------------------------------------------------------------------------------

 

through (d) of this Section 5, a “Registration Default”), then the Issuers and
the Guarantors hereby jointly and severally agree to pay to each Holder of
Transfer Restricted Securities affected thereby liquidated damages in an amount
equal to $0.05 per week per $1,000 in principal amount of Transfer Restricted
Securities held by such Holder for each week or portion thereof that the
Registration Default continues for the first 90-day period immediately following
the occurrence of such Registration Default.  The amount of the liquidated
damages shall increase by an additional $0.05 per week per $1,000 in principal
amount of Transfer Restricted Securities with respect to each subsequent 90-day
period until all Registration Defaults have been cured, up to a maximum amount
of liquidated damages of $0.50 per week per $1,000 in principal amount of
Transfer Restricted Securities; provided that the Issuers and the Guarantors
shall in no event be required to pay liquidated damages for more than one
Registration Default at any given time.  Such interest is payable in addition to
any other interest payable from time to time with respect to the Transfer
Restricted Securities.  Notwithstanding anything to the contrary set forth
herein, (i) upon the filing of the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement), in the case of (a)
above, (ii) upon the effectiveness of the Exchange Offer Registration Statement
(and/or, if applicable, the Shelf Registration Statement), in the case of (b)
above, (iii) upon Consummation of the Exchange Offer, in the case of (c) above,
or (iv) upon the filing of a post-effective amendment to the Registration
Statement or an additional Registration Statement that causes the Exchange Offer
Registration Statement (and/or, if applicable, the Shelf Registration Statement)
to again be declared effective or made usable in the case of (d) above, the
liquidated damages payable with respect to the Transfer Restricted Securities as
a result of such clause (a), (b), (c) or (d), as applicable, shall cease to
accrue.
 
All accrued liquidated damages shall be paid to the Holders entitled thereto, in
the manner provided for with respect to the payment of interest in the
Indenture, on each Interest Payment Date (as defined in the Notes), as more
fully set forth in the Indenture and the Notes.  Notwithstanding the fact that
any securities for which liquidated damages are due cease to be Transfer
Restricted Securities, all obligations of the Issuers and the Guarantors to pay
liquidated damages with respect to securities shall survive until such time as
such obligations with respect to such securities shall have been satisfied in
full.
 
SECTION 6.      REGISTRATION PROCEDURES
 
(a)           Exchange Offer Registration Statement.  In connection with the
Exchange Offer, each Holder (if applicable) shall comply with clause (z)(ii)
below and the Issuers and the Guarantors shall (x) comply with all applicable
provisions of Section 6(c) below, (y) use all commercially reasonable efforts to
effect such exchange and to permit the resale of Initial Exchange Notes by
Broker-Dealers that tendered Initial Notes into the Exchange Offer that such
Broker-Dealer acquired for its own account as a result of its market making
activities or other trading activities (other than Initial Notes acquired
directly from the Issuers or any of their respective Affiliates) being sold in
accordance with the intended method or methods of distribution thereof, and (z)
comply with all of the following provisions:
 
   (i)           If, following the date hereof there has been announced a change
in Commission policy with respect to exchange offers such as the Exchange Offer
that, in the reasonable opinion of counsel to the Issuers, raises a substantial
question as to
 

 
8

--------------------------------------------------------------------------------

 

whether the Exchange Offer is permitted by applicable federal law, the Issuers
and the Guarantors hereby agree to (A) seek a no-action letter or other
favorable decision from the Commission allowing the Issuers and the Guarantors
to Consummate an Exchange Offer for such Transfer Restricted Securities or (B)
file, in accordance with Section 4(a) hereof, a Shelf Registration Statement to
permit the registration and/or resale of the Transfer Restricted Securities that
would otherwise be covered by the Exchange Offer Registration Statement but for
the announcement of a change in Commission policy.  In the case of clause (A)
above, the Issuers and the Guarantors hereby agree to use all commercially
reasonable efforts to pursue the issuance of such a decision to the Commission
staff level.  In connection with the foregoing, the Issuers and the Guarantors
hereby agree to take all such other commercially reasonable actions as may be
requested by the Commission or otherwise required in connection with the
issuance of such decision, including, without limitation, (A) participating in
telephonic conferences with the Commission, (B) delivering to the Commission
staff an analysis prepared by counsel to the Issuers setting forth the legal
bases, if any, upon which such counsel has concluded that such an Exchange Offer
should be permitted and (C) diligently pursuing a resolution (which need not be
favorable) by the Commission staff.


   (ii)           As a condition to its participation in the Exchange Offer,
each Holder of Transfer Restricted Securities (including, without limitation,
any Holder who is a Broker-Dealer) shall furnish, upon the request of the
Issuers, prior to the Consummation of the Exchange Offer, a written
representation to the Issuers and the Guarantors (which may be contained in the
letter of transmittal contemplated by the Exchange Offer Registration Statement)
to the effect that (A) it is not an Affiliate of either of the Issuers, (B) it
is not engaged in, and does not intend to engage in, and has no arrangement or
understanding with any person to participate in, a distribution of the Initial
Exchange Notes to be issued in the Exchange Offer, (C) it is acquiring the
Initial Exchange Notes in its ordinary course of business and (D) only if such
Holder is a Broker-Dealer that will receive Initial Exchange Notes in exchange
for Initial Notes in the Exchange Offer that such Broker-Dealer acquired for its
own account as a result of market-making activities or other trading activities,
it shall deliver the Prospectus included in the Exchange Offer Registration
Statement, as required by law, in connection with any sale of such Initial
Exchange Notes.  As a condition to its participation in the Exchange Offer each
Holder using the Exchange Offer to participate in a distribution of the Initial
Exchange Notes shall acknowledge and agree that, if the resales are of Initial
Exchange Notes obtained by such Holder in exchange for Initial Notes acquired
directly from the Issuers or an Affiliate thereof, it (1) could not, under
Commission policy as in effect on the date of this Agreement, rely on the
position of the Commission enunciated in Exxon Capital Holdings Corporation
(available May 13, 1988) and Morgan Stanley and Co., Inc. (available June 5,
1991) as interpreted in the Commission’s letter to Shearman & Sterling dated
July 2, 1993, and similar no-action letters (including, if applicable, any
no-action letter obtained pursuant to clause (i) above), and (2) must comply
with the registration and prospectus delivery requirements of the Act in
connection with a secondary resale transaction and that such a secondary resale
transaction must be covered by an effective registration statement containing
the selling security holder information required by Item 507 or 508 of
Regulation S-K, as applicable, of the Act.
 

 
9

--------------------------------------------------------------------------------

 

   (iii)           To the extent required by Commission policies and procedures,
prior to effectiveness of the Exchange Offer Registration Statement, the Issuers
and the Guarantors shall provide a supplemental letter to the Commission (A)
stating that the Issuers and the Guarantors are registering the Exchange Offer
in reliance on the position of the Commission enunciated in Exxon Capital
Holdings Corporation (available May 13, 1988) and Morgan Stanley and Co., Inc.
(available June 5, 1991) as interpreted in the Commission’s letter to Shearman &
Sterling dated July 2, 1993, and, if applicable, any no-action letter obtained
pursuant to clause (i) above, (B) including a representation that neither of the
Issuers nor any Guarantor has entered into any arrangement or understanding with
any Person to distribute the Initial Exchange Notes to be received in the
Exchange Offer and that, to the best of each Issuer’s and each Guarantor’s
information and belief, each Holder participating in the Exchange Offer is
acquiring the Initial Exchange Notes in its ordinary course of business and has
no arrangement or understanding with any Person to participate in the
distribution of the Initial Exchange Notes received in the Exchange Offer and
(C) making any other commercially reasonable undertaking or representation
required by the Commission as set forth in any no-action letter obtained
pursuant to clause (i) above, if applicable.
 
(b)           Shelf Registration Statement.  In connection with the Shelf
Registration Statement, the Issuers and the Guarantors shall:
 
   (i)           comply with all the provisions of Section 6(c) below and use
all commercially reasonable efforts to effect such registration to permit the
sale of the Transfer Restricted Securities being sold in accordance with the
intended method or methods of distribution thereof (as indicated in the
information furnished to the Issuers pursuant to Section 4(b) hereof), and
pursuant thereto the Issuers and the Guarantors will prepare and file with the
Commission a Shelf Registration Statement relating to the registration on any
appropriate form under the Act, which form shall be available for the sale of
the Transfer Restricted Securities in accordance with the intended method or
methods of distribution thereof within the time periods and otherwise in
accordance with the provisions hereof, and
 
   (ii)           issue, upon request, to any Holder or purchaser of Initial
Notes covered by any Shelf Registration Statement contemplated by this
Agreement, Initial Exchange Notes having an aggregate principal amount equal to
the aggregate principal amount of Initial Notes sold pursuant to the Shelf
Registration Statement and surrendered to the Issuers for cancellation; the
Issuers shall register Initial Exchange Notes on the Shelf Registration
Statement for this purpose and issue the Initial Exchange Notes to the
purchaser(s) of securities subject to the Shelf Registration Statement in the
names as such purchaser(s) shall designate.
 
(c)           General Provisions.  In connection with any Registration Statement
and any related Prospectus required by this Agreement, the Issuers and the
Guarantors shall:
 
   (i)           use all commercially reasonable efforts to keep such
Registration Statement continuously effective and provide all requisite
financial statements for the period specified in Section 3 or 4 of this
Agreement, as applicable.  Upon the occurrence
 

 
10

--------------------------------------------------------------------------------

 

of any event that would cause any such Registration Statement or Prospectus
contained therein (A) to contain an untrue statement of material fact or omit to
state any material fact necessary to make the statements therein (and in the
case of the Prospectus or any supplement thereto, in light of the circumstances
under which they were made) not misleading or (B) not to be effective and usable
for resale of Transfer Restricted Securities during the period required by this
Agreement, the Issuers and the Guarantors shall file as soon as practicable,
subject to any applicable Suspension Period, an appropriate amendment to such
Registration Statement curing such defect, and, if Commission review is
required, use all commercially reasonable efforts to cause such amendment to be
declared effective as soon as practicable.  If at any time the Commission shall
issue any stop order suspending the effectiveness of the Registration Statement,
or any state securities commission or other regulatory authority shall issue an
order suspending the qualification or exemption from qualification of the
Transfer Restricted Securities under state securities or Blue Sky laws, the
Issuers and the Guarantors shall use all commercially reasonable efforts to
obtain the withdrawal or lifting of such order at the earliest possible time;
 
   (ii)           (A) prepare and file with the Commission such amendments and
post-effective amendments to the applicable Registration Statement as may be
necessary to keep such Registration Statement effective for the applicable
period set forth in Section 3 or 4 hereof, as the case may be, subject to any
applicable Suspension Period; (B) cause the Prospectus to be supplemented by any
required Prospectus supplement, and as so supplemented to be filed pursuant to
Rule 424 under the Act, and to comply fully with Rules 424, 430A, 430B and 462,
as applicable, under the Act in a timely manner; and (C) comply with the
provisions of the Act with respect to the disposition of all securities covered
by such Registration Statement during the applicable period in accordance with
the intended method or methods of distribution by the sellers thereof set forth
in such Registration Statement or supplement to the Prospectus;
 
   (iii)          advise each Holder promptly and, if requested by such Holder,
confirm such advice in writing, (A) when the Prospectus or any Prospectus
supplement or post-effective amendment has been filed, and, with respect to any
applicable Registration Statement or any post-effective amendment thereto, when
the same has become effective, (B) of any request by the Commission for
amendments to the Registration Statement or amendments or supplements to the
Prospectus or for additional information relating thereto, (C) of the issuance
by the Commission of any stop order suspending the effectiveness of the
Registration Statement under the Act or of the suspension by any state
securities commission of the qualification of the Transfer Restricted Securities
for offering or sale in any jurisdiction, or the initiation of any proceeding
for any of the preceding purposes, (D) of the existence of any fact or the
happening of any event that makes any statement of a material fact made in the
Registration Statement, the Prospectus, any amendment or supplement thereto or
any document incorporated by reference therein untrue, or that requires the
making of any additions to or changes in the Registration Statement in order to
make the statements therein (and in the case of the Prospectus or any supplement
thereto, in light of the circumstances under which they were made) not
misleading, or that requires the making of any additions to or changes in
 

 
11

--------------------------------------------------------------------------------

 

the Prospectus in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading and (E) of any
Suspension Period;
 
   (iv)          subject to Section 6(c)(i), if any fact or event contemplated
by Section 6(c)(iii)(D) above shall exist or have occurred, prepare as soon as
practicable, subject to any applicable Suspension Period, a supplement or
post-effective amendment to the Registration Statement or related Prospectus or
any document incorporated therein by reference or file any other required
document so that, as thereafter delivered to the purchasers of Transfer
Restricted Securities, the Prospectus will not contain an untrue statement of a
material fact or omit to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading;
 
   (v)           furnish to counsel for the Dealer Managers provided in Section
7(b) (on behalf of the Holders) and to each Shelf Holder, in each case, in
connection with such exchange or sale, if any, before filing with the
Commission, copies of any Registration Statement (in the case of such counsel
(on behalf of the Holders)) or of any Shelf Registration Statement (in the case
of any such Shelf Holder) or any Prospectus included therein or any amendments
or supplements to any such Registration Statement or Prospectus (including, upon
request, all documents incorporated by reference after the initial filing of
such Registration Statement), which documents will be subject to the review and
comment of such counsel (on behalf of the Holders) or, if applicable, such Shelf
Holders in connection with such sale, if any, for a period of at least three
Business Days, and the Issuers shall reasonably consider and shall use all
commercially reasonable efforts to reflect in each such document, when filed
with the Commission, any such comments that such counsel (on behalf of the
Holders) or, if applicable, such Shelf Holders shall reasonably propose prior to
the expiration of such three Business Day period; provided, however, that the
Issuers need not furnish (A) any amendment or supplement to any Registration
Statement that solely names a Holder as a selling securityholder therein or (B)
the first filing of the Exchange Offer Registration Statement; provided,
further, that the Issuers shall furnish to any Shelf Holder any amendment or
supplement to an effective Shelf Registration Statement that names such Shelf
Holder as a selling securityholder therein;
 
   (vi)          upon request, promptly prior to the filing of any document
filed with the Commission pursuant to the requirements of Section 13 or Section
15(d) of the Exchange Act that is to be incorporated by reference into a
Registration Statement or Prospectus in connection with such exchange or sale,
if any, provide copies of such document to counsel for the Dealer Managers
provided in Section 7(b) and, in connection with any Shelf Registration
Statement, each Shelf Holder, and include such information in such document
prior to the filing thereof as such counsel or such Shelf Holder may reasonably
request; provided that this requirement shall not be applicable to any document
to be filed by the Issuers in connection with their periodic reporting
requirements under the Exchange Act, including with respect to reports to be
filed on Form 8-K, Form 10-Q or Form 10-K;
 

 
12

--------------------------------------------------------------------------------

 

   (vii)         make available, upon reasonable request and at reasonable
times, for inspection by each such Holder who would be an “underwriter” as a
result of either (i) the sale by such Holder of Initial Notes covered by such
Shelf Registration Statement or (ii) the sale during the period referred to in
Section 3(c) above by a Broker-Dealer of Initial Exchange Notes (provided that a
Broker-Dealer shall not be deemed to be an underwriter solely as a result of it
being required to deliver a Prospectus in connection with any resale of Initial
Exchange Notes) and any attorney or accountant retained by any such Holder
solely for the purpose of conducting a due diligence investigation in connection
with such underwritten offering (collectively, the “Inspectors”), at the offices
where normally kept, during reasonable business hours, all financial and other
records and pertinent corporate and organizational documents of the Issuers, the
Guarantors and their respective subsidiaries (collectively, the “Records”) as
shall be reasonably necessary to enable them to exercise any applicable due
diligence responsibilities, and cause the officers, directors and employees of
the Issuers and their subsidiaries to supply all information, in each case,
reasonably requested by any such Inspector in connection with such Registration
Statement and make such representatives available for discussion with respect to
customary due diligence matters.  Records which the Issuers determine, in good
faith, to be confidential and any Records which they notify the Inspectors are
confidential shall not be disclosed by the Inspectors unless (i) the disclosure
of such Records is necessary to avoid or correct a material misstatement or
omission in such Registration Statement, (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or (iii) the information in such Records has been generally
available to the public.  Each selling Holder of such Transfer Restricted
Securities and each such Broker-Dealer will be required to agree that
information obtained by it as a result of such inspections shall be deemed
confidential and shall not be used by it as the basis for any market
transactions in the securities of the Issuers unless and until such information
is made generally available to the public.  Each selling Holder of such Transfer
Restricted Securities and each such Broker-Dealer will be required to further
agree that it will, upon learning that disclosure of such Records is sought in a
court of competent jurisdiction, give notice to the Issuers and allow the
Issuers at their expense to undertake appropriate action to prevent disclosure
of the Records deemed confidential;
 
   (viii)         if reasonably requested by any Holders in connection with such
exchange or sale, promptly include in any Registration Statement or Prospectus,
pursuant to a supplement or post-effective amendment if necessary, such
information as such Holders may reasonably request to have included therein that
is required by the federal securities laws to be so included, including, without
limitation, information relating to the “Plan of Distribution” concerning their
Transfer Restricted Securities; and make all required filings of such Prospectus
supplement or post-effective amendment as soon as practicable after the Issuers
are notified of the matters to be included in such Prospectus supplement or
post-effective amendment;
 
   (ix)          upon request, furnish to each Holder in connection with such
exchange or sale without charge, at least one copy of the Registration
Statement, as first filed with the Commission, and of each amendment thereto,
including all documents incorporated by reference therein and all exhibits
(including exhibits incorporated therein by reference);
 

 
13

--------------------------------------------------------------------------------

 

   (x)          upon request, deliver to each Holder without charge, as many
copies of the Prospectus (including each preliminary prospectus) and any
amendment or supplement thereto as such Persons reasonably may request; provided
that any such copies shall only be provided to (A) Shelf Holders and (B)
Broker-Dealers in order to permit the use of the Prospectus contained in the
Exchange Offer Registration Statement by such Broker-Dealer to satisfy its
prospectus delivery requirements.  The Issuers and the Guarantors hereby consent
to the use (in accordance with applicable law) of the Prospectus and any
amendment or supplement thereto by each selling Holder in connection with the
offering and the sale of the Transfer Restricted Securities covered by the
Prospectus or any amendment or supplement thereto;
 
   (xi)          in connection with an underwritten offering pursuant to a Shelf
Registration Statement, upon the reasonable request of Holders aggregating at
least 25% in aggregate principal amount of Transfer Restricted Securities
covered by such Shelf Registration Statement, enter into such agreements
(including underwriting agreements containing customary terms) and make such
customary representations and warranties and take all such other actions in
connection therewith in order to expedite or facilitate the disposition of the
Transfer Restricted Securities pursuant to any Shelf Registration Statement
contemplated by this Agreement in connection with any sale or resale pursuant to
any applicable Shelf Registration Statement.  In such connection, the Issuers
and the Guarantors shall:
 
     (A)         upon the request of any such Holder, furnish (or in the case of
paragraphs (2) and (3) below, use all commercially reasonable efforts to cause
to be furnished) to each such Holder participating in such underwritten
offering, upon the effectiveness of the Shelf Registration Statement or upon the
consummation of such underwritten offering, as the case may be:
 
       (1)           a certificate, dated such applicable date, signed on behalf
of each Issuer and each Guarantor by (x) the President or any Vice President of
such Issuer and such Guarantor and (y) a principal financial or accounting
officer of such Issuer and such Guarantor, in customary form, confirming, as of
the date thereof, the matters set forth in Section 7(i) and the first paragraph
of Section 7 of the Dealer Manager Agreement and such other similar matters as
such Holders may reasonably request;
 
       (2)           an opinion, dated the date of effectiveness of the Shelf
Registration Statement or the date of consummation of such underwritten
offering, as the case may be, of counsel for the Issuers and the Guarantors
covering the matters similar to those set forth in the opinions required to be
delivered pursuant to Sections 7(e)(i) and (ii) of the Dealer Manager Agreement
that are customarily provided to selling securityholders in an underwritten
offering and such other matters as such Holders may reasonably request, and in
any event including a statement to the effect that such counsel has participated
in conferences with officers and other representatives of the Issuers and the
Guarantors, representatives of the independent public accountants for the
Issuers and the Guarantors and
 

 
14

--------------------------------------------------------------------------------

 

have considered the matters required to be stated therein and the statements
contained therein, although such counsel has not independently verified the
accuracy, completeness or fairness of such statements; and that such counsel
advises that, on the basis of the foregoing, no facts came to such counsel’s
attention that caused such counsel to believe that the applicable Registration
Statement, at the time such Registration Statement or any post-effective
amendment thereto became effective and, in the case of the Exchange Offer
Registration Statement, as of the date of Consummation of the Exchange Offer,
contained an untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein
not misleading, or that the Prospectus contained in such Registration Statement
as of its date and, in the case of the opinion dated the date of Consummation of
the Exchange Offer, as of the date of Consummation, contained an untrue
statement of a material fact or omitted to state a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  Without limiting the foregoing, such
counsel may state further that such counsel assumes no responsibility for, and
has not independently verified, the accuracy, completeness or fairness of the
financial statements, notes and schedules and other financial data included in
any Registration Statement contemplated by this Agreement or the related
Prospectus; and
 
       (3)           a customary comfort letter, dated the date of effectiveness
of the Shelf Registration Statement or the date of consummation of such
underwritten offering, as the case may be, from the Issuers’ independent
accountants, in the customary form and covering matters of the type customarily
covered in comfort letters to underwriters in connection with underwritten
offerings, and affirming the matters set forth in the comfort letter delivered
pursuant to Section 7(l) of the Dealer Manager Agreement or (in the case of a
person that does not satisfy the conditions for receipt) if a “cold comfort”
letter specified in Statement of Auditing Standards No. 72, an “agreed-upon
procedures letter”; and
 
     (B)         deliver such other documents and certificates as may be
reasonably requested by the such selling Holders to evidence compliance with the
matters covered in clause (A) above and with any customary conditions contained
in any agreement entered into by the Issuers and the Guarantors pursuant to this
clause (xi);
 
   (xii)        prior to any public offering of Transfer Restricted Securities,
cooperate with the selling Holders and their counsel in connection with the
registration and qualification of the Transfer Restricted Securities under the
securities or Blue Sky laws of such jurisdictions as the selling Holders may
request and do any and all other commercially reasonable acts or things
necessary to enable the disposition in such jurisdictions of the Transfer
Restricted Securities covered by the applicable Registration Statement;
provided, however, that neither of the Issuers nor any Guarantor shall be
 

 
15

--------------------------------------------------------------------------------

 

required to register or qualify as a foreign corporation or broker dealer where
it is not now so qualified or to take any action that would subject it to the
service of process in suits, other than as to matters and transactions relating
to the Registration Statement or to taxation, in any jurisdiction where it is
not now so subject;
 
   (xiii)        if Certificated Securities are permitted pursuant to the
Indenture, in connection with any sale of Transfer Restricted Securities that
will result in such securities no longer being Transfer Restricted Securities,
cooperate with the Holders to facilitate the timely preparation and delivery of
certificates representing Transfer Restricted Securities to be sold and not
bearing any restrictive legends; and to register, subject to compliance with the
Indenture, such Transfer Restricted Securities in such denominations and such
names as the selling Holders may request at least two Business Days prior to
such sale of Transfer Restricted Securities;
 
   (xiv)        use all commercially reasonable efforts to cause the disposition
of the Transfer Restricted Securities covered by the Registration Statement to
be registered with, or approved by, such other governmental agencies or
authorities as may be necessary to enable the seller or sellers thereof to
consummate the disposition of such Transfer Restricted Securities, subject to
the proviso contained in clause (xii) above;
 
   (xv)        provide a CUSIP number for all Transfer Restricted Securities not
later than the effective date of a Registration Statement covering such Transfer
Restricted Securities and provide the Trustee under the Indenture with
certificates for the Transfer Restricted Securities which are in a form eligible
for deposit with The Depository Trust Company;
 
   (xvi)       otherwise use all commercially reasonable efforts to comply with
all applicable rules and regulations of the Commission, and make generally
available to its security holders with regard to any applicable Registration
Statement, as soon as practicable, a consolidated earnings statement meeting the
requirements of Rule 158 (which need not be audited) covering a twelve-month
period beginning after the effective date of the Registration Statement (as such
term is defined in paragraph (c) of Rule 158 under the Act); and
 
   (xvii)      cause the Indenture to be qualified under the TIA not later than
the effective date of the first Registration Statement required by this
Agreement and, in connection therewith, cooperate with the Trustee and the
Holders to effect such changes to the Indenture as may be required for such
Indenture to be so qualified in accordance with the terms of the TIA; and
execute and use all commercially reasonable efforts to cause the Trustee to
execute, all documents that may be required to effect such changes and all other
forms and documents required to be filed with the Commission to enable such
Indenture to be so qualified in a timely manner.
 
(d)          Restrictions on Holders.  Each Holder agrees by acquisition of a
Transfer Restricted Security that, upon receipt of the notice referred to in
Sections 6(c)(iii)(B) or (C) hereof or any notice from the Issuers of the
existence of any fact of the kind described in Section 6(c)(iii)(D) hereof (in
each case, a “Suspension Notice”), such Holder will forthwith discontinue
 

 
16

--------------------------------------------------------------------------------

 

disposition of Transfer Restricted Securities pursuant to the applicable
Registration Statement until (i) such Holder has received copies of the
supplemented or amended Prospectus contemplated by Section 6(c)(iv) hereof, or
(ii) such Holder is advised in writing by the Issuers that the use of the
Prospectus may be resumed, and has received copies of any additional or
supplemental filings that are incorporated by reference in the Prospectus (in
each case, the “Recommencement Date”).  Each Holder receiving a Suspension
Notice hereby agrees that it will either (i) destroy any Prospectuses, other
than permanent file copies, then in such Holder’s possession which have been
replaced by the Issuers with more recently dated Prospectuses or (ii) deliver to
the Issuers (at the Issuers’ expense) all copies, other than permanent file
copies, then in such Holder’s possession of the Prospectus covering such
Transfer Restricted Securities that was current at the time of receipt of the
Suspension Notice.  The time period regarding the effectiveness of such
Registration Statement set forth in Section 3 or 4 hereof, as applicable, shall
be extended by a number of days equal to the number of days in the period from
and including the date of delivery of the Suspension Notice to the date of
delivery of the Recommencement Date.
 
SECTION 7.      REGISTRATION EXPENSES
 
(a)           All expenses incident to the Issuers’ and the Guarantors’
performance of or compliance with this Agreement will be borne by the Issuers,
regardless of whether a Registration Statement becomes effective, including,
without limitation: (i) all registration and filing fees and expenses; (ii) all
fees and expenses of compliance with federal securities and state Blue Sky or
securities laws; (iii) all expenses of printing (including printing certificates
for the Initial Exchange Notes to be issued in the Exchange Offer and printing
of Prospectuses), messenger and delivery services and telephone; (iv) reasonable
fees and disbursements of counsel for the Issuers and the Guarantors and not
more than one counsel for the Holders of the Transfer Restricted Securities
(which counsel for the Holders shall be chosen by the Holders of a majority of
the outstanding Transfer Restricted Securities); (v) all application and filing
fees in connection with listing the Initial Exchange Notes on a national
securities exchange or automated quotation system pursuant to the requirements
hereof; and (vi) all fees and disbursements of independent certified public
accountants of the Issuers and the Guarantors (including the expenses of any
special audit and comfort letters required by or incident to such performance).
 
The Issuers will, in any event, bear their and the Guarantors’ internal expenses
(including, without limitation, all salaries and expenses of their officers and
employees performing legal or accounting duties), the expenses of any annual
audit and the fees and expenses of any Person, including special experts,
retained by the Issuers or the Guarantors.
 
(b)           In connection with any Registration Statement required by this
Agreement (including, without limitation, the Exchange Offer Registration
Statement and the Shelf Registration Statement), the Issuers and the Guarantors
will reimburse the Dealer Managers and the Holders of Transfer Restricted
Securities who are tendering Initial Notes in the Exchange Offer and/or selling
or reselling Initial Notes or Initial Exchange Notes pursuant to the “Plan of
Distribution” contained in the Exchange Offer Registration Statement or the
Shelf Registration Statement, as applicable, for the reasonable fees and
disbursements of not more than one counsel, who shall be Latham & Watkins LLP,
unless another firm shall be chosen by the
 

 
17

--------------------------------------------------------------------------------

 

Holders of a majority in principal amount of the Transfer Restricted Securities
for whose benefit such Registration Statement is being prepared.
 
SECTION 8.      INDEMNIFICATION
 
(a)           The Issuers and the Guarantors agree, jointly and severally, to
indemnify and hold harmless each Holder, its directors, officers and each
Person, if any, who controls such Holder (within the meaning of Section 15 of
the Act or Section 20 of the Exchange Act), from and against any and all losses,
claims, damages, liabilities and judgments (including, without limitation, any
reasonable legal or other expenses incurred in connection with investigating or
defending any matter, including any action that could give rise to any such
losses, claims, damages, liabilities or judgments) caused by any untrue
statement or alleged untrue statement of a material fact contained in any
Registration Statement, preliminary prospectus or Prospectus (or any amendment
or supplement thereto) provided by the Issuers to any Holder or any prospective
purchaser of Initial Exchange Notes or registered Initial Notes, or caused by
any omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein  (in the case of a
preliminary prospectus or Prospectus or any supplement thereto, in the light of
circumstances under which they were made) not misleading, provided, however,
that this indemnity does not apply to any loss, claim, damage, liability,
judgment or expense to the extent arising out of an untrue statement or omission
or alleged untrue statement or omission made in reliance upon and in conformity
with written information expressly furnished to the Issuers by or on behalf of
such Holder or any underwriter with respect to such Holder or underwriter,
expressly for use in the Registration Statement (or any amendment or supplement
thereto) or any Prospectus (or any amendment or supplement thereto).  Any
amounts advanced by the Issuers to an indemnified party pursuant to this Section
8 as a result of such losses shall be returned to the Issuers if it shall be
finally determined by a court of competent jurisdiction in a judgment not
subject to appeal or final review that such indemnified party was not entitled
to indemnification by the Issuers.  The foregoing indemnity agreement is in
addition to any liability that the Issuers may otherwise have to any Holder.
 
(b)           Each Holder of Transfer Restricted Securities agrees, severally
and not jointly, to indemnify and hold harmless the Issuers and the Guarantors,
and their respective members, managers, directors and officers, and each person,
if any, who controls (within the meaning of Section 15 of the Act or Section 20
of the Exchange Act) the Issuers, or the Guarantors to the same extent as the
foregoing indemnity from the Issuers and the Guarantors set forth in section (a)
above, but only with reference to information included in the Registration
Statement or any Prospectus (or any amendment or supplement thereto) in reliance
upon, and in conformity with, written information expressly furnished to the
Issuers by or on behalf of such Holder expressly for use in any Registration
Statement.  In no event shall any Holder, its directors, officers or any Person
who controls such Holder be liable or responsible for any amount in excess of
the amount by which the total amount received by such Holder with respect to its
sale of Transfer Restricted Securities pursuant to a Registration Statement
exceeds (i) the amount paid by such Holder for such Transfer Restricted
Securities and (ii) the amount of any damages that such Holder, its directors,
officers or any Person who controls such Holder has otherwise been required to
pay by reason of such untrue or alleged untrue statement of a material fact or
omission or alleged omission to state a material fact.  The foregoing indemnity
agreement is in addition to any liability that the each Holder may otherwise
have to the Issuers and the Guarantors.
 

 
18

--------------------------------------------------------------------------------

 

(c)           In case any action shall be commenced involving any person in
respect of which indemnity may be sought pursuant to Section 8(a) or 8(b) (the
“indemnified party”), the indemnified party shall promptly notify the person
against whom such indemnity may be sought (the “indemnifying party”) in writing
and the indemnifying party shall assume the defense of such action, including
the employment of counsel reasonably satisfactory to the indemnified party and
the payment of all reasonable fees and expenses of such counsel, as incurred
(except that in the case of any action in respect of which indemnity may be
sought pursuant to both Sections 8(a) and 8(b), a Holder shall not be required
to assume the defense of such action pursuant to this Section 8(c), but may
employ separate counsel and participate in the defense thereof, but the fees and
expenses of such counsel, except as provided below, shall be at the expense of
the Holder).  Any indemnified party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be at the expense of the indemnified party
unless (i) the employment of such counsel shall have been specifically
authorized in writing by the indemnifying party, (ii) the indemnifying party
shall have failed to assume the defense of such action or employ counsel
reasonably satisfactory to the indemnified party or (iii) the named parties to
any such action (including any impleaded parties) include both the indemnified
party and the indemnifying party, and the indemnified party shall have been
advised by such counsel that there may be one or more legal defenses available
to it which are different from or additional to those available to the
indemnifying party (in which case the indemnifying party shall not have the
right to assume the defense of such action on behalf of the indemnified
party).  In any such case, the indemnifying party shall not, in connection with
any one action or separate but substantially similar or related actions in the
same jurisdiction arising out of the same general allegations or circumstances,
be liable for the fees and expenses of more than one separate firm of attorneys
(in addition to any local counsel) for all indemnified parties and all such fees
and expenses shall be reimbursed as they are incurred.  Such firm shall be
designated in writing by a majority of the Holders, in the case of the parties
indemnified pursuant to Section 8(a), and by the Issuers and the Guarantors, in
the case of parties indemnified pursuant to Section 8(b). The indemnifying party
shall indemnify and hold harmless the indemnified party from and against any and
all losses, claims, damages, liabilities and judgments by reason of any
settlement of any action (i) effected with the indemnifying party’s written
consent or (ii) effected without the indemnifying party’s written consent, if
the settlement is entered into more than 30 business days after the indemnifying
party shall have received a request from the indemnified party for reimbursement
for the fees and expenses of counsel (in any case where such fees and expenses
are at the expense of the indemnifying party) and, prior to the date of such
settlement, the indemnifying party shall have failed to comply with such
reimbursement request.   No indemnifying party shall, without the prior written
consent of the indemnified party, effect any settlement or compromise of, or
consent to the entry of  judgment with respect to, any pending or threatened
action in respect of which the indemnified party is or could have been a party
and indemnity or contribution may be or could have been sought hereunder by the
indemnified party, unless such settlement, compromise or judgment (i) includes
an unconditional release of the indemnified party from all liability on claims
that are or could have been the subject matter of such action and (ii) does not
include a statement as to or an admission of fault, culpability or a failure to
act, by or on behalf of the indemnified party.
 
(d)           To the extent that the indemnification provided for in this
Section 8 is unavailable to an indemnified party in respect of any losses,
claims, damages, liabilities or judgments
 

 
19

--------------------------------------------------------------------------------

 

referred to therein, then each indemnifying party, in lieu of indemnifying such
indemnified party, shall contribute to the amount paid or payable by such
indemnified party as a result of such losses, claims, damages, liabilities or
judgments (i) in such proportion as is appropriate to reflect the relative
benefits received by the Issuers and the Guarantors, on the one hand, and the
Holders, on the other hand, from their sale of Transfer Restricted Securities or
(ii) if the allocation provided by clause 8(d)(i) is not permitted by applicable
law, in such proportion as is appropriate to reflect not only the relative
benefits referred to in clause 8(d)(i) above but also the relative fault of the
Issuers and the Guarantors, on the one hand, and of the Holder, on the other
hand, in connection with the statements or omissions which resulted in such
losses, claims, damages, liabilities or judgments, as well as any other relevant
equitable considerations.  The relative fault of the Issuers and the Guarantors,
on the one hand, and of the Holder, on the other hand, shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such Issuer or such Guarantor, on the one
hand, or by the Holder, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission.  The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and judgments referred to above shall be
deemed to include, subject to the limitations set forth in Section 8(a), any
legal or other fees or expenses reasonably incurred by such party in connection
with investigating or defending any action or claim.
 
The Issuers, the Guarantors and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 8(d) were determined by pro
rata allocation (even if the Holders were treated as one entity for such
purpose) or by any other method of allocation which does not take account of the
equitable considerations referred to in the immediately preceding
paragraph.  The amount paid or payable by an indemnified party as a result of
the losses, claims, damages, liabilities or judgments referred to in the
immediately preceding paragraph shall be deemed to include, subject to the
limitations set forth above, any legal or other expenses reasonably incurred by
such indemnified party in connection with investigating or defending any matter,
including any action that could have given rise to such losses, claims, damages,
liabilities or judgments.  Notwithstanding the provisions of this Section 8, no
Holder, its directors, its officers or any Person, if any, who controls such
Holder shall be required to contribute, in the aggregate, any amount in excess
of the amount by which the total received by such Holder with respect to the
sale of Transfer Restricted Securities pursuant to a Registration Statement
exceeds (i) the amount paid by such Holder for such Transfer Restricted
Securities and (ii) the amount of any damages which such Holder has otherwise
been required to pay by reason of such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact.  No
person guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  The Holders’ obligations to
contribute pursuant to this Section 8(c) are several in proportion to the
respective principal amount of Transfer Restricted Securities held by each
Holder hereunder and not joint.
 
SECTION 9.      RULE 144A AND RULE 144
 
Each Issuer and each Guarantor agrees with each Holder, for so long as any
Transfer Restricted Securities remain outstanding and during any period in which
such Issuer and such
 

 
20

--------------------------------------------------------------------------------

 

Guarantor (i) is not subject to Section 13 or 15(d) of the Exchange Act, to make
available, upon request of any Holder, to such Holder or beneficial owner of
Transfer Restricted Securities in connection with any sale thereof and any
prospective purchaser of such Transfer Restricted Securities designated by such
Holder or beneficial owner, the information required by Rule 144A(d)(4) under
the Act in order to permit resales of such Transfer Restricted Securities
pursuant to Rule 144A, and (ii) is subject to Section 13 or 15 (d) of the
Exchange Act, to make all filings required thereby in a timely manner in order
to permit resales of such Transfer Restricted Securities pursuant to Rule 144.
 
SECTION 10.    MISCELLANEOUS
 
(a)           Remedies.  The Issuers and the Guarantors acknowledge and agree
that any failure by the Issuers and/or the Guarantors to comply with their
respective obligations under Sections 3 and 4 hereof may result in material
irreparable injury to the Dealer Managers or the Holders for which there is no
adequate remedy at law, that it will not be possible to measure damages for such
injuries precisely and that, in the event of any such failure, the Dealer
Managers or any Holder may obtain such relief as may be required to specifically
enforce the Issuers’ and the Guarantor’s obligations under Sections 3 and 4
hereof.  The Issuers and the Guarantors further agree to waive the defense in
any action for specific performance that a remedy at law would be adequate.
 
(b)           No Inconsistent Agreements.  Neither of the Issuers nor any
Guarantor will, on or after the date of this Agreement, enter into any agreement
with respect to its securities that is inconsistent with the rights granted to
the Holders in this Agreement or otherwise conflicts with the provisions
hereof.  The Issuers and the Guarantors represent and warrant to the Holders and
the Dealer Managers that the rights granted to the Holders hereunder do not in
any way conflict with and are not inconsistent with the rights granted to the
holders of the Issuers’ and the Guarantors’ securities under any agreement in
effect on the date hereof.
 
(c)           Amendments and Waivers.  The provisions of this Agreement may not
be amended, modified or supplemented, and waivers or consents to or departures
from the provisions hereof may not be given unless (i) in the case of Section 5
hereof and this Section 10(c)(i), the Issuers have obtained the written consent
of Holders of all outstanding Transfer Restricted Securities and (ii) in the
case of all other provisions hereof, the Issuers have obtained the written
consent of Holders of a majority of the outstanding principal amount of Transfer
Restricted Securities (excluding Transfer Restricted Securities held by the
Issuers or their Affiliates).  Notwithstanding the foregoing, a waiver or
consent to or departure from the provisions hereof that relates exclusively to
the rights of Holders whose Transfer Restricted Securities are being tendered
pursuant to the Exchange Offer, and that does not affect, directly or
indirectly, the rights of other Holders whose Transfer Restricted Securities are
not being tendered pursuant to such Exchange Offer, may be given by the Holders
of a majority of the outstanding principal amount of Transfer Restricted
Securities subject to such Exchange Offer.
 
(d)           Third Party Beneficiary.  The Holders shall be third party
beneficiaries to the agreements made hereunder between the Issuers and the
Guarantors, on the one hand, and the Dealer Managers, on the other hand, and
shall have the right to enforce such agreements directly
 

 
21

--------------------------------------------------------------------------------

 

to the extent they may deem such enforcement necessary or advisable to protect
the rights of Holders hereunder.
 
(e)           Notices.  All notices and other communications provided for or
permitted hereunder shall be made in writing by hand-delivery, first-class mail
(registered or certified, return receipt requested), telex, telecopier, or air
courier guaranteeing overnight delivery:
 
   (i)           if to a Holder, at the most current address given by such
Holder to the Issuers in accordance with the provisions of this Section 10(e),
which address initially is, with respect to each Holder, the address set forth
on the records of the Registrar under the Indenture, with a copy (which shall
not constitute notice) to the Registrar under the Indenture and with a further
copy to the Dealer Managers, care of Deutsche Bank Securities Inc., at the
address set forth in paragraph (iii) below; and
 
  (ii)          if to the Issuers or the Guarantors:


c/o Wynn Resorts Limited
3131 Las Vegas Boulevard South
Las Vegas, Nevada  89109
Attention:  General Counsel
 
With a copy (which shall not constitute notice) to:
 
Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Ave., Suite 3400
Los Angeles, California  90071
Attention:  Casey Fleck
 
(iii)           if to the Dealer Managers:
 
Deutsche Bank Securities Inc.
60 Wall Street, 2nd Floor
New York, New York  10005
Attention:  General Counsel
 
Banc of America Securities LLC
214 North Tryon Street
Charlotte, North Carolina  28255
Attention:  General Counsel
 
J.P. Morgan Securities Inc.
383 Madison Avenue
27th Floor
New York, New York  10179
Attention:  Brian Tramontozzi
 

 
22

--------------------------------------------------------------------------------

 

With a copy (which shall not constitute notice) to:
 
Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, California  90071-1560
Attention:  Pamela B. Kelly


All such notices and communications shall be deemed to have been duly given:  at
the time delivered by hand, if personally delivered; five Business Days after
being deposited in the mail, postage prepaid, if mailed; when receipt
acknowledged, if telecopied; and on the next business day, if timely delivered
to an air courier guaranteeing overnight delivery.
 
The Issuers, by notice to the Registrar, may designate additional or different
addresses for subsequent notices or communications.
 
Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee at the
address specified in the Indenture.
 
The Issuers shall notify the Dealer Managers on the date the Exchange Offer
Registration Statement or a Shelf Registration Statement, as the case may be, is
filed with the Commission.
 
(f)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties,
including, without limitation, subsequent Holders, without the need for an
express assignment; provided, that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Transfer Restricted Securities in
violation of the terms hereof or of the Dealer Manager Agreement or the
Indenture.  If any transferee of any Holder shall acquire Transfer Restricted
Securities in any manner, whether by operation of law or otherwise, such
Transfer Restricted Securities shall be held subject to all of the terms of this
Agreement, and by taking and holding such Transfer Restricted Securities such
Person shall be conclusively deemed to have agreed to be bound by and to perform
all of the terms and provisions of this Agreement, including any restrictions on
resale set forth in this Agreement, the Dealer Manager Agreement and the
Indenture, and such Person shall be entitled to receive the benefits hereof.
 
(g)           Counterparts.  This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
 
(h)           Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.
 
(i)           Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT
LIMITATION, SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.
 

 
23

--------------------------------------------------------------------------------

 

(j)           Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstance, is held
invalid, illegal or unenforceable, the validity, legality and enforceability of
any such provision in every other respect and of the remaining provisions
contained herein shall not be affected or impaired thereby.
 
(k)           Entire Agreement.  This Agreement is intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein.  There are no restrictions, promises,
warranties or undertakings, other than those set forth or referred to herein
with respect to the registration rights granted with respect to the Transfer
Restricted Securities.  This Agreement supersedes all prior agreements and
understandings between the parties with respect to such subject matter.
 

 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 

 
ISSUERS:
     
WYNN LAS VEGAS, LLC,
   
a Nevada limited liability company
     
By:
Wynn Resorts Holdings, LLC,
     
a Nevada limited liability company,
     
its sole member
       
By:
Wynn Resorts, Limited,
       
a Nevada corporation,
       
its sole member
                  /s/ Matt Maddox          
Name:
Matt Maddox
 
        Title:
Chief Financial Officer & Treasurer
           
WYNN LAS VEGAS CAPITAL CORP.,
a Nevada corporation,
                    By: /s/ Matt Maddox           Name: Matt Maddox          
Title: Chief Financial Officer & Treasurer              
 
 
 

 


Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 


 



   
WYNN SHOW PERFORMERS, LLC,
   
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
     
a Nevada limited liability company,
     
its sole member
       
By:
Wynn Resorts Holdings, LLC,
       
a Nevada limited liability company,
       
its sole member
           
By:
Wynn Resorts, Limited, a Nevada
           
corporation, its sole member
    /s/ Matt Maddox              
Name:
Matt Maddox
             
Title:
Chief Financial Officer & Treasurer
 






   
WYNN GOLF, LLC,
   
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
     
a Nevada limited liability company,
     
its sole member
       
By:
Wynn Resorts Holdings, LLC,
       
a Nevada limited liability company,
       
its sole member
           
By:
Wynn Resorts, Limited, a Nevada
           
corporation, its sole member
    /s/ Matt Maddox              
Name:
Matt Maddox
             
Title:
Chief Financial Officer & Treasurer  

 

Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

 

   
LAS VEGAS JET, LLC,
   
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
     
a Nevada limited liability company,
     
its sole member
       
By:
Wynn Resorts Holdings, LLC,
       
a Nevada limited liability company,
       
its sole member
           
By:
Wynn Resorts, Limited, a Nevada
           
corporation, its sole member
    /s/ Matt Maddox              
Name:
Matt Maddox
             
Title:
Chief Financial Officer & Treasurer
 






   
WORLD TRAVEL, LLC,
   
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
     
a Nevada limited liability company,
     
its sole member
       
By:
Wynn Resorts Holdings, LLC,
       
a Nevada limited liability company,
       
its sole member
           
By:
Wynn Resorts, Limited, a Nevada
           
corporation, its sole member
    /s/ Matt Maddox              
Name:
Matt Maddox
             
Title:
Chief Financial Officer & Treasurer  



Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 


 

   
WYNN SUNRISE, LLC,
   
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
     
a Nevada limited liability company,
     
its sole member
       
By:
Wynn Resorts Holdings, LLC,
       
a Nevada limited liability company,
       
its sole member
           
By:
Wynn Resorts, Limited, a Nevada
           
corporation, its sole member
    /s/ Matt Maddox              
Name:
Matt Maddox
             
Title:
Chief Financial Officer & Treasurer
 

 

 

   
KEVYN, LLC,
   
a Nevada limited liability company
     
By:
Wynn Las Vegas, LLC,
     
a Nevada limited liability company,
     
its sole member
       
By:
Wynn Resorts Holdings, LLC,
       
a Nevada limited liability company,
       
its sole member
           
By:
Wynn Resorts, Limited, a Nevada
           
corporation, its sole member
    /s/ Matt Maddox              
Name:
Matt Maddox
             
Title:
Chief Financial Officer & Treasurer
 



 


Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 
 
DEALER MANAGER:
 


DEUTSCHE BANK SECURITIES INC.,




By:
/s/ Amish Barot      
Name:
Amish Barot      
Title:
Director    







By:
/s/ Richard Grellier      
Name:
Richard Grellier      
Title:
Managing Director    

 
 

Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

DEALER MANAGER:




BANC OF AMERICA SECURITIES LLC






By:
/s/ R. Sean Snipes      
Name:
R. Sean Snipes      
Title:
Managing Director    

 

Signature Page to Registration Rights Agreement
 
 

--------------------------------------------------------------------------------

 

 
DEALER MANAGER:
 


J.P. MORGAN SECURITIES INC.






By:
/s/ Jack D. Smith      
Name:
Jack Smith      
Title:
Executive Director    

.
 
 
Signature Page to Registration Rights Agreement

--------------------------------------------------------------------------------









.
 

